Citation Nr: 1125636	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a spinal (cervical, thoracic, and lumbar) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's application to reopen the claim for service connection for a spine disability. 

This appeal was previously before the Board in September 2009.  The Board reopened the claim for entitlement to service connection for a spine disability and remanded the service connection claim so that the Veteran could receive corrective notice, treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in June 2009 before the a Veterans Law Judge sitting in Buffalo, New York.  The Veterans Law Judge that presided over the hearing retired prior to the promulgation of this appeal.  The Veteran was offered the opportunity for an additional hearing before a new Veterans Law Judge, and he provided a written statement that he did not wish to receive an additional hearing.  A transcript of the June 2009 hearing is contained in the record.

Additionally evidence was submitted after the issuance of the last Supplemental Statement of the Case (SSOC).  The Veteran's representative submitted a waiver of original RO review of the additional evidence in April 2011.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's pre-existing spine disorder clearly and unmistakably did not permanently increase in disability during service.

3.  The Veteran suffered several significant back and neck injuries subsequent to service.


CONCLUSION OF LAW

The presumption of soundness for a spine (cervical, thoracic and lumbar) disorder at entrance is rebutted, and that disorder was not aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in March 2006.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in March 2006 and November 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided the March 2006 and November 2009 letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded a VA medical examination in January 2010.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1).

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board is bound by the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In that case, the Federal Circuit Court found that, when a preexisting condition is not noted upon entry into service, the Veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit Court held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was amended to reflect the Federal Circuit's analysis in Wagner.  If a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of sound condition will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim of entitlement to service connection based on service incurrence, but the Veteran may bring a claim of entitlement to service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.

Factual Background and Analysis

The Veteran contends that his cervical, thoracic and lumbar spine disabilities are a result of an injury incurred in service.  Specifically, he contends that in 1969, while climbing out of the cockpit of an aircraft, the ladder he was using disassembled and he fell.  The fabric of his left sleeve was caught on metal during the fall and jerked him to an abrupt stop 10 inches above the ground.  He asserts that this injury, and its subsequent mistreatment/lack of treatment resulted in all or part of his current back disabilities.

Service treatment records include a March 1969 induction examination and report of medical history.  The Veteran indicated that he had a history of recurrent back pain.  He further described injuring his back at age 13, with occasional aching since that injury.  On physical examination his spine was noted to appear normal.  Nine days into training the Veteran complained of a sore back.  In September 1969, he complained of left shoulder pain, but did not recall any traumatic incident.  An x-ray of the left shoulder was noted to be negative.  He was diagnosed with shoulder strain and rule out rotator cuff tear, he was given a sling and light duty.  In November 1969 he complained of chronic back aches for the prior month.  In January 1970 he was noted to be under some strain and trying to get out of service.  On his February 1970 separation examination, the Veteran again noted a history of recurrent back pain and reported injuring his back at age 14, with slipped discs, and occasional pain.  At the time of separation he specifically noted he had no complaints of back pain.  On examination his spine appeared normal.  

In December 1991, the Veteran filed a claim for VA pension benefits.  He indicated that he initially injured his back in 1974 and that he had continued pain from that incident.  He additionally noted he had no treatment for his back injury in service.

A June 1978 consultation with Dr. H.A.Y. noted the Veteran was injured in March 1974 when working as a mason.  In an attempt to free a stuck cement truck using a lever, he felt a pop in the middle of his back on the right side about the level of the mid-thoracic region.  He reported that x-rays taken at the time by a Dr. R. (no records available in the claims file) which resulted in a diagnosis of back strain.  He subsequently received treatment from a Dr. Y. (no records available in the claims file) and reported that x-rays taken at that time were read to be normal.  He began physical therapy following the March 1974 injury, and was not allowed to go back to work until two and a half months later.  He changed jobs several times and began work installing kitchen cabinets, during which time he continued to have stabbing pain in his back.  In March 1978, while lifting a cabinet, he leaned over to keep the cabinet from dropping and experienced an acute exacerbation with severe pain.  He reported that a chiropractor took an x-ray and that it was read to show that a "rib was out of joint."  On examination, he was noted to have mid upper back pain localized to the tip of the scapula on the right side with stabbing pain radiating around the rib cage.  The claims file only contains the first page of the June 1978 consultation, and so it is not clear what diagnosis was given at that time.

In January 1980, the Veteran sought treatment from private physician J.D., who performed a thoracic myelogram subject to the Veteran's complaints of right mid-thoracic pain and low back pain.  He dated the onset of his back pain to an accident at work in which he was pinned between a heave piece of furniture and a wall.  The myelogram showed calcification of the anterior T9-10 interspace without cord or root compression.  He was diagnosed with midthoracic pain and numbness of an unknown etiology.

In November 1986, Dr. H.A.Y. recorded that the Veteran had degenerative disc disease at T10-11 with increased symptoms but without compression on the cord.  He also had some degenerative discs at L3-4 with a bit of a bulging disc, and a little bit of degenerative disc at L5-S1.  He noted the Veteran would remain at a permanent level of partial disability at a moderate level.  In March 1987, an MRI was noted to have shown a lumbar 3/4 bulging disc.  The Veteran was told he could find gainful employment but that he needed to avoid heavy lifting and bending.  

The Veteran was involved in a motor vehicle accident in May 1991, where he was found to be the driver, intoxicated, and not wearing a seatbelt when he struck a tree.  He had a questionable C5 compression on x-ray, but a CT scan was read to be negative.  Lumbar and thoracic imaging was also read as negative.  

In February 1992, the Veteran was afforded a VA examination as the VA was attempting to determine if the motor vehicle accident was willful misconduct that would result in a denial of pension benefits.  The Veteran provided a history of initially injuring his back in 1973 while lifting on a job site.  He received Worker's compensation subsequent to this injury.  He reported progressive difficulties with his low back pain since that accident.  He also reported some neck distress.  He further reported that since his May 1991 motor vehicle accident he had increased neck pain with right and left arm radiation, and right arm numbness.  He was diagnosed with cervical and lumbar disc disease with probably degenerative disease of the cervical and lumbar spine.

In June 1992, the Veteran sought a second opinion from Dr. W.T.G. regarding his persistent back pain.  He reported several injuries to his back, the first of which occurring in 1974 when he wrenched his shoulder area pulling a cement mixer out of a frozen mud whole.  He reported developing neck and back pain at that time, which persisted.  He additionally reported falling 18 feet off of a ladder, striking his back, and breaking several ribs in 1976.  He reported falling some 20 feet off of a roof in 1980, and again, apparently broke some ribs and hurt his back.  He reported that in 1982 he was forced to the ground when a 500 pound weight fell, hooked onto his jacket, and caused him to again suffer broken ribs and a strained back.  The physician noted that all of these prior injuries were complicated in 1991 when he was involved in a motor vehicle accident when he injured his head, chest, neck, and back.  A review of a March 1992 MRI was read to show some spur formation in the lower dorsal vertebra.  The physician's impression was that the Veteran had sustained significant injuries to his dorsolumbar area which resulted in some osteoarthritic changes in the lower dorsal vertebrae.

A June 1992 record from treatment with chiropractor D.K.H., included the Veteran providing a history of the May 1991 motor vehicle accident where he reported it was so violent the impact of his body was enough to bend the steering wheel.  While he had been participating in physical therapy, the accident was not covered by insurance, and so the Veteran discontinued physical therapy and began to take on heavy labor jobs to meet his expenses.  She warned that if he continued to attempt heavy labor work he was in danger of causing permanent damage.

In November 1992, the Veteran was treated by Dr. D.A.W. following a work accident where he was struck with sheet rock in his right arm, and his shoulder struck a doorframe.  X-rays of the cervical spin were read to show minimal degenerative changes.  He was diagnosed with cervical musculature strain.

Records from Dr. H.A.Y. from April 1993 noted that "Workman's comp has been giving [the Veteran] some difficulty."  In April 1994, he was noted to have persistent low back pain problems following several injuries which occurred many years ago.

In November 1994, the Veteran was afforded a VA examination, where he provided a history of being initially treated for his thoracic and lumbar spine problems in 1981.  He also complained of an old shoulder injury from when he fell on a flight line ladder and his arm was hung up, with residual numbness and tingling of this right arm and hand.  He was noted to have degenerative disease of the spine, which predated his May 1991 motor vehicle accident.

A March 1996 evaluation by chiropractor S.A.J. provided assessments of cervicobrachial syndrome, cervical myofascitis, lumbar pain, lumbar myofascitis, and lumbar sprain.  Additionally, the Veteran stated to Dr. S.A.J. "that he never stated that he had a work-related back injury 6-8 weeks earlier...[and] asked permission to tape the questions asked." 

Dr. I.R., in March 1996, provided a several page account of the Veteran's injuries and medical history.  She repeated the Veteran's claim of an in-service fall from an airplane cockpit.  She noted that the in-service physician did not pursue the Veteran's persistent complaints regarding back and shoulder pain, including neck pain.  She felt that the jolt from being hung by his left arm would have opened the cervical discs on the left spine and compressed the right side severely.  The Veteran reported treatment by several doctors and chiropractors over the years, but with these records no longer available.  After a review of x-rays and MRI (the only one specifically noted being from March 1992, referring to the thoracic spine) she found that the medical findings were consistent with the Veteran's description of the accident he suffered in service.  She noted that "this particular injury" should be service connected at 40 percent (she did not specify a diagnosis).  She then sited MRIs of the Veteran's lumbar spine and noted that this separate spine condition was not service connected.  

In May 1996, the Veteran provided a statement describing his claimed in-service injury of falling out of a cockpit and being "'hung' with full body weight and momentum from the sleeve of the left wrist, a drop of about 8 or 9 feet."  He stated that doctors he has talked to since discharge have attributed his cervical and thoracic back problems, as well as his bone spurs, to this injury.  He continued that being hung from his left arm compressed the vertebrae on his right side, causing pain in the right rib cage and whole right shoulder area.

In April 1997, Dr. S.B.L. provided a written statement where he noted the Veteran had reported being injured in 1970 while working as a fighter pilot mechanic.  He opined that the Veteran's current back problems are related to the 1970 injury.

The RO asked Dr. S.B.L. to provide a rationale for his April 1997 positive nexus opinion.  In July 1997, Dr. S.B.L. responded that a September 1996 MRI and interviews with the Veteran formed the rationale for his conclusion that the Veteran's back problems were related to the 1970 injury.

In October 2006, Dr. R.G.Z. provided a letter stating that the Veteran provided him with information regarding an injury he sustained in 1969 regarding his thoracic and lumbar spine.  The physician opined that, based on the information the Veteran made available to him, that his current spinal conditions were related to his in-service injury.

In August 2007, Dr. R.G.Z. noted that he had reviewed medical records from the Veteran's active duty service and subsequent records since his discharge  and that it was his opinion that "60% of his current problem is secondary to his injury during [service] ...and 40% secondary to degenerative problems."  In June 2009, Dr. R.G.Z. submitted an additional letter providing his opinion that the Veteran's spinal disabilities should be service connected.  He noted that the Veteran first sought treatment post service in 1972 with Dr. H.A.Y. and that he was noted have disc herniations and secondary spondylosis.

A VA treatment record from July 2008 noted the Veteran sought treatment for upper back discomfort, which had worsened following a fall at the beginning of July 2008.  He was noted to have a long-term history of back pain with an acute injury to his thoracic spine in service and chronic neck pain.  In early July 2008 he fell onto his right chest and landed on a piece of firewood that was on its end.  During an October 2008 neurological consultation regarding the possibility for surgery, the physician explained that in order to perform surgery the Veteran first needed to get his diabetes under control.  The Veteran indicated his belief that as a result of the osteophytes entering his muscle and sympathetic system he had uncontrollable diabetes and back pain.  The physician told him this would be a very speculative conclusion and that he did not believe that the Veteran's osteophytes had anything to do with his diabetes.  He asked the physician how to get his diabetes under control, and the physician suggested diet modification, exercise and to cease drinking alcohol.  The Veteran "strongly disagreed" with these suggestions and left the office and the clinic immediately.

In June 2009, the Veteran testified at a Board hearing that he was hung by his left arm after falling out of a cockpit in service in 1969.  He noted that his feet were 10 inches from the ground, and that he was hung for 10 minutes while other service members attempted to help him down.  He stated that no x-rays were taken when he complained of his injuries, and that he was shown the "bolt holes in the floor" from where the x-ray machine had been.  He reported that all the machines had been sent to Vietnam and the hospital was practically barren.  He also reported that bone spurs in his spine were detected by Dr. H.A.Y. in 1972.  

In January 2010, the Veteran was afforded a VA examination; his claims file and medical records were reviewed in conjunction with the examination.  The examiner noted that the Veteran was discharged in February 1970 without mention of a back injury, and with a discharge paper which read "no time lost."  She additionally cited the treatment records beginning in June 1978 (which described the Veteran's work-related injuries) and continuing through 1995.  In providing his medical history, the Veteran again described the in-service injury of his cervical, thoracic and lumbar spines.  He stated that all of his disabilities had an onset of 1969.  

Following a physical examination, the Veteran was diagnosed with (1)chronic lumbar pain secondary to degenerative spine disease with spinal stenosis in the lumbar spine; (2) small to moderate broad-based disc protrusion, slightly eccentric to the right at the C3-4 level causing mild spinal stenosis and mild cord impingement and multilevel neural foraminal stenosis, caused by uncovertebral and facet arthropathy; and (3)predominantly to mild degenerative facet arthropathy of the thoracic spine.  After a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's current cervical, thoracic, lumbar or lumbosacral spine disabilities began during service or are causally related to service.  She noted that all recorded history indicated that the Veteran's disabilities were a result of injuries incurred after discharge from service.  She again noted that the Veteran's discharge examination did not note an in-service spine injury. 

In March 2010, in response to a VA request for records, the Veteran submitted consent to release medical treatment information from 10 doctors.  However, a letter accompanying the release forms appeared to state that he did not want the records obtained by the VA.  In April 2010, the VA contacted the Veteran and he indicated that he did not want the VA to obtain any additional evidence, and that a decision should be made based on the information in his claims file. 

In a January 2011 statement, the Veteran reported that after his "left wrist hanging incident" he went to the hospital on base, but that there were no x-ray machines, as they had all been sent to Vietnam.  He reported that his left arm was simply wrapped up.  He noted that the VA had brought up his "other injuries," but that the doctors who treated him for these injuries were retired or dead and that the VA's requests for additional evidence was an excuse to delay granting him service connection.  He also reported that his back problems were first shown on a 1972 myelogram taken by Dr. H.A.Y., and that as this was only 2.5 years after his 1969 injury, it is proof his back disabilities began in service.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here the Board finds that the Veteran is not credible.  The record contains numerous contradictory statements from the Veteran regarding his medical history.  When he was applying for nonservice-connected pension in 1991 he provided a medical history of several work-related spine injuries beginning in 1974 to rebut a finding that his back disabilities were due to a May 1991 drunk driving motor vehicle accident (a finding of willful misconduct can result in a denial of benefits).  Once he applied for service connection for his spine disabilities he began informing treating physicians of an in-service hanging injury and completely omitting his medical history of significant work-related injuries for which he received Worker's Compensation.  Additionally, the claims file is replete with the Veteran's combative approach toward medical staff and treatment, even threatening harassment if he could not get what he wanted and storming out of appointments when he did not agree with the suggested treatment.  Additionally, the Veteran's entire assertion that he was misdiagnosed in service because the hospital was not properly equipped has been refuted by service treatment records which contain x-ray results.  He also reports he received a myelogram in 1972, but the myelogram was not performed until 1980, which is significant because it places it after his initial 1974 work-related injury.

Initially, the Board notes that in its September 2009 remand it incorrectly stated (when ordering a VA examination), that the presumption of soundness attaches in this case.  While the Board feels that the Veteran's pre-existing injury was noted at entrance, the two-prong presumption of soundness test will be explained.  

On review, the Board finds that the evidence demonstrates that a spine disability clearly and unmistakably existed prior to service.  During his entrance examination the Veteran described a back injury at age 13/14 with occasional recurrent pain.  On physical examination his spine appeared normal.  However, within the first ten days of service the Veteran had complaints of back aches, with no indication of a precipitating trauma.  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  On several other occasions during service the Veteran sought treatment for back pain, again without any indication of a precipitating injury, the last occurring in November 1969.  During his discharge examination the Veteran provided a more detailed explanation of his pre-service spine condition by stating that he had ruptured discs at age 13/14.  Based on the Veteran's entrance assertion of a prior injury and his service treatment records indicating back pain after just over a week of training, without any intervening trauma, the Board finds that he clearly and unmistakably had a pre-existing condition.

Moving on to the second prong of the presumption of soundness test, the Board finds that the Veteran's pre-existing spine disability clearly and unmistakably was not aggravated by service.  Just as the Veteran noted a prior injury and recurrent back pain at both his entrance and separation examinations, he was also noted to have a normal spine during both examinations.  Essentially there was no objective change in his spine after his ten months in service.  Also, as the January 2010 examiner noted, there was no indication of any in-service back injury.  

Regarding the Veteran's contended in-service injury (being hung by his left arm), there is no description of such an accident in his service treatment records.  There is, however, a notation that he had left shoulder pain; although at the time the Veteran denied any precipitating traumatic event.  Also, although the Veteran vividly described an empty hospital without x-ray machines (he was "shown the bolt holes in the floor"), his service treatment records contain a notation that he had a negative x-ray of his left shoulder.  In December 1991, when he initially applied for nonservice-connected pension, the Veteran stated that his initial spinal injury (which lead to his inability to work), occurred in 1974.  Based upon the absence of any in-service trauma, a normal spine examination in 1970, and the Veteran not seeking post-service treatment for his spine until 1978, subsequent to work-related spine accidents, the Board finds that the Veteran's spine disability clearly and unmistakably was not aggravated by service.

The record contains conflicting medical nexus opinions; the Board finds that the January 2010 VA examiner's opinion is more probative than those of the Veteran's private physicians due to his omission of important spinal medical history.  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here however, without a review of pertinent medical records, the reasoning for the private physician's conclusions is flawed.  While the private physician's indicated they were able to review some in-service treatment records and post service treatment records, it is clear that they were not privy to the records which showed he had work-related injuries beginning in 1974, as the private physicians never mentioned these pertinent injuries.  Also, the private physician opinions had incorrect information, such as that the Veteran began treatment with Dr. H.A.Y. in 1972, which leads the Board to believe these opinions were mostly based upon misinformation provided by the Veteran.  The January 2010 VA examiner opinion was based upon a thorough review of the claims file, as she cites several records in her opinion, and provides a rationale based upon incidents that are corroborated by the record.  She opined that the Veteran's current spine injuries are due to his post-service injuries, which included significant work-related injuries and a severe motor vehicle accident. 

In summary, the Board concludes a spine (cervical, thoracic and lumbar) disability clearly and unmistakably existed prior to service and was not aggravated during service.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to a spine (cervical, thoracic and lumbar) disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


